DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1 and claim 18: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a flexible display device comprising: a first body; a second body configured to move between a first position and a second position with respect to the first body in a direction parallel to a first direction; a second rack configured to be curved about a second axis parallel to the first axis and form a continuous loop with at least the second region, wherein teeth are repeatedly formed along the second rack in a direction orthogonal to the second direction; a first gear configured to engage with the teeth of the first rack; a second gear configured to engage with the teeth of the second rack; and a driving motor configured to rotate the first gear and the second gear, wherein the second rack comprises: a first coupling portion at a first end and coupled to the flexible display; a second coupling portion at a second end and coupled to the second body; and a flexible portion between the first coupling portion and the second coupling portion, wherein the teeth of the second rack are formed at the flexible portion . None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a flexible display device comprising: a first body comprising a first support body and a second support body which are spaced apart from each other along a first direction; a first rack coupled to the second body and comprising teeth repeatedly formed along the first rack; a second rack comprising: a first coupling portion coupled to an edge of the second region; a flexible portion adjacent to the first coupling portion configured to curve around and be supported by the second support body; and a second coupling portion adjacent to the flexible portion and coupled to the second body; a first gear configured to engage with the teeth of the first rack; a second gear configured to engage with the teeth of the second rack; and a driving shaft coupled to the first gear and the second gear such that the first gear and the second gear are configured to rotate in conjunction with each other. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 2-9 and 11-17, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Regarding claims 19-20, these claims are allowed based on their dependence on the allowable independent claim 18 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841

/HUNG S. BUI/Acting Patent Examiner, 2841/2800